Appeal by the defendant from a judgment of the County Court, Rockland County (Howard Miller, J.), rendered March 23, 1984, convicting him of criminal possession of a controlled substance in the first degree, criminal possession of a weapon in the third degree, criminal possession of marihuana in the fourth degree, and driving while intoxicated (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The police stopped the defendant’s vehicle when they observed him driving in an erratic manner. The defendant’s bloodshot eyes, slurred speech, and the odor of alcohol on his breath gave them probable cause to arrest him for driving while intoxicated (see, People v Blajeski, 125 AD2d 582).
Under the circumstances, the officers’ observations and subsequent seizure of a bag of marihuana from the front seat, which was in their plain view from a lawful vantage point, *484was permissible (see, People v Class, 63 NY2d 491, 494). Moreover, the gun found under the front seat and the cocaine found in an unsecured container in the trunk were admissible as the result of an inventory search (see, People v Gonzalez, 62 NY2d 386; People v Cammock, 144 AD2d 375).
We find that the defendant’s sentence is neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80, 85).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Rubin, Rosenblatt and Miller, JJ., concur.